HAWTHORNE, Justice
(dissenting in part and concurring in part).
I cannot agree with the majority that the word “or” in the statute here under consideration should he construed to mean “and”. The word “or” as used in our statutes is disjunctive unless it is otherwise clearly indicated by the context (R.S. 1:9), and the court is not “justified in making the proposed substitution [of “and” for “or”] unless the whole context of the statute requires plainly and beyond question that it he done in order to give effect to the intention of the Legislature”. Beasley v. Parnell, 177 Ark. 912, 9 S.W.2d 10. The statute as it now reads is clear and unambiguous, and certainly its context does not require that the word “or” be read “and”.
Moreover, the Legislature must be presumed to have passed the statute in the light of the preceding statutes on the same subject; and where a statute is worded differently from the preceding statutes, the Legislature is presumed to have intended to change the law. See State v. Wilson, 204 La. 24, 14 So.2d 873. Therefore, when the first amendment substituted the word “or” for “and”, and when the second amendment deleted the words “by the succeeding executive”, the statute was made to mean just what counsel for appellants say it means: (1) The commissioners shall hold their office during the term of office of the Governor appointing them, or (2) they shall hold office until their successors are appointed and qualified. In other words, the commissioners of this levee district hold their offices at the pleasure of the Governor appointing them, and in the instant case the removal of Bergeron and Collins by the chief executive was legal and proper under the statute.
I am in full accord with the opinion insofar as it reversed the judgment of the lower court holding Section 3 of Act 68 of 1950, as amended, and Act 22 of 1950, Extra Session, unconstitutional.